

117 S1821 IS: Humane Correctional Health Care Act
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1821IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Booker introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide a consistent standard of health care to incarcerated individuals, and for other purposes.1.Short titleThis Act may be cited as the Humane Correctional Health Care Act.2.Repeal of Medicaid exclusion relating to incarcerated individuals(a)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (31), by striking such term does not include— and all that follows through patient in an institution for mental diseases and inserting such term does not include any such payments with respect to care or services for any individual who has not attained 65 years of age and who is a patient in an institution for mental diseases.(b)Conforming amendmentsSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)by striking paragraph (84); and(2)by striking subsection (nn).(c)Effective dateThe amendments made by this section shall apply with respect to medical assistance provided on or after January 1, 2022.3.Report by Comptroller GeneralNot later than the date that is 3 years after the date of enactment of this Act, and annually thereafter for each of the following 5 years, the Comptroller General of the United States shall submit to Congress a report containing the following information:(1)The percentage of incarcerated individuals that receive medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(2)The access of incarcerated individuals to health care services, including specialty care, and health care providers.(3)The quality of health care services provided to incarcerated individuals.(4)Any impact of coverage under such a State plan on recidivism.(5)The percentage of incarcerated individuals who, upon release, are—(A)enrolled under such a State plan; and(B)connected to a primary care provider in their community.(6)Trends in the prevalence and incidence of illness and injury among incarcerated individuals.(7)Any other information the Comptroller General determines necessary regarding the health of incarcerated individuals.4.Sense of Congress on incarceration and community-based health servicesIt is the sense of Congress that—(1)no individual in the United States should be incarcerated for the purpose of being provided with health care that is unavailable to the individual in the individual’s community;(2)each State and unit of local government should establish programs that offer community-based health services (including mental health and substance use disorder services) commensurate with the principle stated in paragraph (1); and(3)Federal reimbursement for expenditures on medical assistance made available through the amendments made by this Act should not supplant an investment in community-based services.